Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John R. Lastova on November 5, 2021.

The application has been amended as follows: 

Listing of Claims
1.	(Currently amended) Apparatus comprising: 
processing circuitry for performing data processing operations; 
a first wakeup interrupt controller having a first interface to the processing circuitry; and 
a second wakeup interrupt controller having a second interface to the processing circuitry, 

the selected wakeup interrupt controller is responsive to the wakeup event to cause the processing circuitry to exit the low power state,
 wherein the first interface supports a wider bandwidth than the second interface to faster transfer the information defining the wakeup event.

19.	(Currently Amended) A method of operating an apparatus comprising: 
performing data processing operations in processing circuitry; 
in response to a low power trigger, transferring to a selected wakeup interrupt controller of a first wakeup interrupt controller and a second wakeup interrupt controller, information defining a wakeup event prior to causing the processing circuitry to enter a low power state, 
wherein the first wakeup interrupt controller has a first interface to the processing circuitry and the second wakeup interrupt controller has a second interface to the processing circuitry; and 
causing the processing circuitry to exit the low power state in response to the wakeup event, 
wherein the first interface supports a wider bandwidth than the second interface to faster transfer the information defining the wakeup event.


means for performing data processing operations; 
in response to a low power trigger, means for transferring to a selected wakeup interrupt controller of a first wakeup interrupt controller and a second wakeup interrupt controller, information defining a wakeup event prior to causing the means for performing data processing operations to enter a low power state, 
wherein the first wakeup interrupt controller has a first interface to the means for performing data processing operations and the second wakeup interrupt controller has a second interface to the means for performing data processing operations; and 
means for causing the means for performing data processing operations to exit the low power state in response to the wakeup event, 
wherein the first interface supports a wider bandwidth than the second interface to faster transfer the information defining the wakeup event.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186